Citation Nr: 9917387	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to November 
1994.

The instant appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for a bilateral ankle condition.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
1998 for further development.


FINDINGS OF FACT

1.  Service medical records showed that the veteran sprained 
both ankles in service, that he sought treatment once for 
overuse of the left ankle, that he complained numerous times 
of right ankle pain and recurrent sprains, and that "swollen 
painful joints--ankles--R broken, several sprains bilat--no 
seque--NCD" was noted on his service separation examination.

2.  Pursuant to the Board's remand dated in March 1998, the 
appellant was notified by letter dated April 21, 1998, of his 
upcoming VA examination and that failure to report for the 
examination could lead to the denial of his claim.

3.  The appellant was scheduled twice for a VA orthopedic 
examination in May 1998, and the record reflects that the 
appellant failed to report for both examinations.

4.  There is no evidence of record of "good cause" which 
would excuse the appellant's failure to report for the VA 
examinations which were scheduled in May 1998.

5.  Post-service medical records reveal complaints of 
bilateral ankle pain, right greater than left, relieved by 
Naprosyn; reports of conflicting radiological evaluations; 
and no clear, current diagnosis of a disorder of either 
ankle.

6.  There is no objective medical evidence of record which 
links the appellant's claimed bilateral ankle problems to his 
period of service.


CONCLUSION OF LAW

The appellant's claim for service connection for a bilateral 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that he has a bilateral 
ankle disorder that began in service and has continued to the 
present time.

The veteran's service medical records reveal that the veteran 
sought treatment for a left ankle sprain in 1984 and for 
muscle strain in the left ankle area secondary to overuse in 
1994.  These records also show that the veteran sprained his 
right ankle in 1986 and subsequently complained numerous 
times of right ankle pain and recurrent sprains.  His October 
1994 separation examination noted "swollen painful joints--
ankles--R broken, several sprains bilat--no seque--NCD."

A November 1995 VA general medical examination report noted 
that the veteran reported that he had fractured his right 
ankle in 1985 and that he had recurrent sprains of both 
ankles.  He reported that his ankles hurt and locked and his 
calf muscles were spastic after running or walking.  The 
veteran reported that for most of the year he had been 
employed as a security guard and that he had lost two days to 
sickness in the past six months.  Prior to that, the veteran 
worked in a part-time sales position.

Physical examination revealed normal gait and normal ankles 
with no limitation of range of motion.  The diagnosis was 
"[a]nkle joint pains, rule out traumatic arthritis, 
diagnosis deferred to orthopedic consultation."  The 
examiner recommended X-rays of both ankles and an orthopedic 
consultation.

The Board has reviewed VA treatment records from the West 
Palm Beach, Florida, VA Medical Center (MC) dated from May 
1996 to October 1997.  Most of the records did not pertain to 
treatment of the ankles.  However, an October 21, 1997, 
treatment record noted "bone scan for ankles--noted to have 
a spur."  The veteran reported bilateral ankle pain which 
was worse on the right and he indicated that taking Naprosyn 
alleviated his symptoms.  The veteran indicated that he 
exercised by walking one to two miles five times a week.  The 
examiner assessed bilateral ankle pain with normal X-rays, 
and he was referred to orthopedics for chronic ankle pain.  

A December 1997 VA record noted that a joints examination had 
been scheduled for the veteran; however, he reported by 
telephone that he was "too ill to come in."  Pursuant to 
the Board's March 1998 remand, a VA orthopedic examination 
was scheduled in order to determine the etiology of any 
current ankle disorder.  By letter dated April 21, 1998, the 
RO informed the veteran that a VA examination was being 
ordered, that he would receive further notification as 
regards the examination, that it was his responsibility to 
appear for the examination or contact the medical facility to 
reschedule, and that failure to report for the examination 
could cause a continuance of the denial of the benefit he was 
seeking and the return of the claims folder to the Board.

VA records indicate that the examinations mentioned in the 
remand were not afforded to the veteran because he failed to 
report for two examinations scheduled in May 1998.  The 
veteran was informed that his claim remained denied when a 
supplemental statement of the case was issued in June 1998 
which noted that the veteran had failed to report for two VA 
examinations. 

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he or she is applying for, or 
in receipt of, compensation.  Dusek v. Derwinski, 2 Vet.App. 
519 (1992).  Under the provisions of 38 C.F.R. § 3.655, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
held, in Wood v. Derwinski, 1 Vet.App. 190 (1991), that a 
claimant is to assist VA in developing factual data that may 
be necessary in adjudicating his or her claim.  The Court 
specifically pointed out that "[t]he duty to assist is not 
always a one-way street." Wood, supra, at 193.

The veteran's representative, in a May 1999 written 
statement, asserted that there was no evidence of record 
indicating that the veteran had been notified by the RO of 
the scheduled VA examination and that there was also no 
evidence that the RO had properly notified the veteran of his 
duty to report for the examination and the consequences of a 
failure to do so.  The Board disagrees.  The Board finds that 
by sending the April 18, 1998, letter to the veteran, the RO 
satisfied its obligation to notify the veteran of the 
upcoming examination, his responsibility to report for it, 
and the consequences of his failure to report.

There is no evidence of record explaining the circumstances 
surrounding the appellant's failure to report for the May 
1998 VA examinations.  Furthermore, there is no evidence of 
"good cause" for his failure to report.  The May 1998 VA 
examinations were specifically scheduled to assist the 
appellant in the development and adjudication of his claim 
now presented on appeal.  Moreover, there is no evidence of 
record which suggests that he has notified VA that his 
mailing address for the purposes of receipt of VA 
correspondence has changed since the Board remanded this case 
in March 1998.  Neither the April 21, 1998, letter nor the 
June 1998 supplemental statement of the case which were sent 
by the RO to the veteran at his latest address of record were 
returned by the postal service as undeliverable for any 
reason.  The Board notes that while the VA does have a duty 
to assist the veteran in the development of his claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet.App. 262 (1993).

In view of the above, and in accordance with the regulatory 
provisions set forth in 38 C.F.R. § 3.655(b), the appellant's 
claim for entitlement to service connection for a bilateral 
ankle disorder shall be evaluated based on the evidence of 
record.

Under 38 U.S.C.A. § 1131, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Moreover, service 
medical records must show the claimed disability and there 
must be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection for a bilateral ankle disorder.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has any present 
bilateral ankle disability which is linked to his bilateral 
ankle complaints in service, this claim must be deemed not 
well grounded and therefore denied.  Neither the post-service 
October 1997 VA treatment record nor the November 1995 VA 
general medical examination report linked the veteran's 
current ankle complaints to service.  The Board is cognizant 
of the appellant's contentions; however, as he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed bilateral ankle disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where a 
claimant refers to a specific source of evidence that could 
make his claim plausible, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might establish a well-
grounded claim for service connection for a bilateral ankle 
disability.


ORDER

A claim for entitlement to service connection for a bilateral 
ankle disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

